Hall, Justice.
William Malone brought suit against Mitchell, sheriff of Rockdale county, for arresting and imprisoning him wrongfully and without authority of law; and two trials have been had, in both of which there were verdicts for the defendant, and each time the verdict has been set aside and a new trial granted solely upon the ground that it was not only contrary to law and evidence, but without any *305evidence to support it. That this judgment granting a second new trial was correct, there can be no question. The sheriff, by letter from the authorities of Putnam county, was requested to arrest one John Malone, who was indicted for murder in that county. Upon receipt of that request, and without any warrant or other authority, he proceeded to Newton county and arrested the plaintiff in this suit, tied and hand-cuffed him and carried him to Conyers, in Rockdale county, where he committed him to jail, and sent him thence to Putnam county, where it was ascertained that he was not the party wanted, and where he was discharged from arrest. As to these facts,.there is not the least controversy. • The case as made entitles the plaintiff to damagesand while it may be insisted that the fact that the sheriff was honestly mistaken as to the identity oí the party accused, if that be found so by the jury, or that he acted prudently and cautiously in ascertaining the truth of this matter, should go in mitigation of the damages, it will not defeat the recovery. Code, §§2968,2969; Broom’s C. L., 683, et seq. So long as juries disregard such a manifest right to redress for wrong so clearly established, their verdict ought to be set aside. Whether the damages found shall prove so inadequate or excessive as to show improper bias or prejudice, will be questions for the determination of the superior court when they properly arise, and we intimate nothing as to what the finding should be, or whether this was a wilful and negligent wrong requiring exemplary damages, or such as will compensate the party for loss of time, expenses incurred, etc., or.'such as are merely nominal; all that we determine is, that he was entitled to recover such damages as the evidence showed he had sustained.
Judgment affirmed,